Exhibit 10.30
Alimera Sciences, Inc. 2010 Equity Incentive Plan
Notice of Stock Option Grant
You have been granted the following option to purchase shares of the Common
Stock of Alimera Sciences, Inc. (the “Company”):

     
Name of Optionee:
  «Name»
 
   
Total Number of Shares:
  «TotalShares»
 
   
Type of Option:
  «ISO» Incentive Stock Option
 
  «NSO» Nonstatutory Stock Option
 
   
Exercise Price per Share:
  $«PricePerShare»
 
   
Date of Grant:
  «DateGrant»
 
   
Vesting Commencement Date:
  «VestDay»
 
   
Vesting Schedule:
  This option becomes exercisable with respect to the first 25% of the shares
subject to this option when you complete 12 months of continuous “Service” (as
defined in the Plan) from the Vesting Commencement Date. Thereafter, this option
becomes exercisable with respect to an additional .028% of the shares subject to
this option when you complete each additional month of Service.
 
   
Expiration Date:
  «ExpDate». This option expires earlier if your Service terminates earlier, as
described in the Stock Option Agreement.

You and the Company agree that this option is granted under and governed by the
terms and conditions of the 2010 Equity Incentive Plan (the “Plan”) and the
Stock Option Agreement, both of which are attached to and made a part of this
document.
You further agree that the Company may deliver by email all documents relating
to the Plan or this option (including, without limitation, prospectuses required
by the Securities and Exchange Commission) and all other documents that the
Company is required to deliver to its security holders (including, without
limitation, annual reports and proxy statements). You also agree that the
Company may deliver these documents by posting them on a website maintained by
the Company or by a third party under contract with the Company. If the Company
posts these documents on a website, it will notify you by email. This consent
will remain in effect until you give the Company written notice that it should
deliver paper documents.
You further agree to comply with the Company’s Securities Trading Policy when
selling shares of the Company’s Common Stock.

              Optionee:   Alimera Sciences, Inc.    
 
           
 
  By:        
 
     
 
   
 
  Title:        
 
     
 
   





--------------------------------------------------------------------------------



 



Alimera Sciences, Inc. 2010 Equity Incentive Plan
Stock Option Agreement

     
Tax Treatment
  This option is intended to be an incentive stock option under Section 422 of
the Internal Revenue Code or a nonstatutory stock option, as provided in the
Notice of Stock Option Grant.
 
   
Vesting
  This option becomes exercisable in installments, as shown in the Notice of
Stock Option Grant.

This option will in no event become exercisable for additional shares after your
Service has terminated for any reason.
 
   
Term
  This option expires in any event at the close of business at Company
headquarters on the day before the 10th anniversary of the Date of Grant, as
shown in the Notice of Stock Option Grant. (It will expire earlier if your
Service terminates, as described below.)
 
   
Regular Termination
  If your Service terminates for any reason except death or total and permanent
disability, then this option will expire at the close of business at Company
headquarters on the date three months after your termination date. The Company
determines when your Service terminates for this purpose.
 
   
Death
  If you die before your Service terminates, then this option will expire at the
close of business at Company headquarters on the date 12 months after the date
of death.
 
   
Disability
  If your Service terminates because of your total and permanent disability,
then this option will expire at the close of business at Company headquarters on
the date 12 months after your termination date.

For all purposes under this Agreement, “total and permanent disability” means
that you are unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or which has lasted, or can be expected to last, for a
continuous period of not less than one year.
 
   
Leaves of Absence and Part-Time Work
  For purposes of this option, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company in writing and if continued crediting of Service is
required by the terms of the leave or by applicable law. But your Service
terminates when the approved leave ends, unless

2



--------------------------------------------------------------------------------



 



     
 
  you immediately return to active work.

If you go on a leave of absence, then the vesting schedule specified in the
Notice of Stock Option Grant may be adjusted in accordance with the Company’s
leave of absence policy or the terms of your leave. If you commence working on a
part-time basis, then the vesting schedule specified in the Notice of Stock
Option Grant may be adjusted in accordance with the Company’s part-time work
policy or the terms of an agreement between you and the Company pertaining to
your part-time schedule.
 
   
Restrictions on
Exercise
  The Company will not permit you to exercise this option if the issuance of
shares at that time would violate any law or regulation.
 
   
Notice of Exercise
  When you wish to exercise this option, you must notify the Company by filing
the proper “Notice of Exercise” form at the address given on the form. Your
notice must specify how many shares you wish to purchase. Your notice must also
specify how your shares should be registered. The notice will be effective when
the Company receives it.
 
   
 
  However, if you wish to exercise this option by executing a same-day sale (as
described below), you must follow the instructions of the Company and the broker
who will execute the sale.
 
   
 
  If someone else wants to exercise this option after your death, that person
must prove to the Company’s satisfaction that he or she is entitled to do so.
 
   
Form of Payment
  When you submit your notice of exercise, you must include payment of the
option exercise price for the shares that you are purchasing. To the extent
permitted by applicable law, payment may be made in one (or a combination of two
or more) of the following forms:
 
   
 
 
•    By delivering to the Company your personal check, a cashier’s check or a
money order.
 
   
 
 
•    By delivering to the Company certificates for shares of Company stock that
you own, along with any forms needed to effect a transfer of those shares to the
Company. The value of the shares, determined as of the effective date of the
option exercise, will be applied to the option exercise price. Instead of
surrendering shares of Company stock, you may attest to the ownership of those
shares on a form provided by the Company and have the same number of shares
subtracted from the option shares issued to you.
 
   
 
 
•    By giving to a securities broker approved by the Company irrevocable
directions to sell all or part of your option shares and to deliver to the
Company, from the sale proceeds, an amount sufficient to pay the

3



--------------------------------------------------------------------------------



 



     
 
 
option exercise price and any withholding taxes. (The balance of the sale
proceeds, if any, will be delivered to you.) The directions must be given in
accordance with the instructions of the Company and the broker. This exercise
method is sometimes called a “same-day sale.”
 
   
Withholding Taxes
  You will not be allowed to exercise this option unless you make arrangements
acceptable to the Company to pay any withholding taxes that may be due as a
result of the option exercise. These arrangements include payment in cash. With
the Company’s consent, these arrangements may also include (a) payment from the
proceeds of the sale of shares through a Company-approved broker, (b)
withholding shares of Company stock that otherwise would be issued to you when
you exercise this option, (c) surrendering shares that you previously acquired
or (d) withholding cash from other compensation. The fair market value of
withheld or surrendered shares, determined as of the date when taxes otherwise
would have been withheld in cash, will be applied to the withholding taxes.
 
   
Restrictions on
Resale
  You agree not to sell any option shares at a time when applicable laws,
Company policies or an agreement between the Company and its underwriters
prohibit a sale. This restriction will apply as long as your Service continues
and for such period of time after the termination of your Service as the Company
may specify.
 
   
Transfer of Option
  Prior to your death, only you may exercise this option. You cannot transfer or
assign this option. For instance, you may not sell this option or use it as
security for a loan. If you attempt to do any of these things, this option will
immediately become invalid. You may, however, dispose of this option in your
will or by means of a beneficiary designation.

Regardless of any marital property settlement agreement, the Company is not
obligated to honor a notice of exercise from your former spouse, nor is the
Company obligated to recognize your former spouse’s interest in your option in
any other way.
 
   
Retention Rights
  Your option or this Agreement does not give you the right to be retained by
the Company or a subsidiary of the Company in any capacity. The Company and its
subsidiaries reserve the right to terminate your Service at any time, with or
without cause.
 
   
Stockholder Rights
  You, or your estate or heirs, have no rights as a stockholder of the Company
until you have exercised this option by giving the required notice to the
Company and paying the exercise price. No adjustments are made for dividends or
other rights if the applicable record date occurs before you exercise this
option, except as described in the Plan.

4



--------------------------------------------------------------------------------



 



     
Adjustments
  In the event of a stock split, a stock dividend or a similar change in Company
stock, the number of shares covered by this option and the exercise price per
share will be adjusted pursuant to the Plan.
 
   
Applicable Law
  This Agreement will be interpreted and enforced under the laws of the State of
Delaware (without regard to their choice-of-law provisions).
 
   
The Plan and
Other Agreements
  The text of the Plan is incorporated in this Agreement by reference.


This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this option. Any prior agreements, commitments or
negotiations concerning this option are superseded. This Agreement may be
amended only by another written agreement between the parties.

By signing the cover sheet of this Agreement, you agree to all of the
terms and conditions described above and in the Plan.

5